Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 07/25/2022. Claims 13-32 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 16-27, and 30-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11, 17, 19, and 20 of U.S. Patent No. US 11,436,192 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 17/872,061
Patent No.: US 11,436,192 B2
Claim 13
Claim 1
Claim 16
Claim 1
Claim 17
Claim 1
Claim 18
Claim 3
Claim 19
Claim 9
Claim 20 
Claim 4
Claim 21
Claim 5
Claim 22
Claim 6
Claim 23
Claim 7
Claim 24
Claim 11
Claim 25
Claim 17
Claim 26
Claim 19
Claim 27
Claim 10
Claim 30
Claim 10
Claim 31
Claim 10
Claim 32
Claim 20


Claim Interpretation - 35 USC § 112(f)
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “messaging server configured to receive”, “orchestrator device configured to receive, extract, transmit, derive, determine, transform” in claims 13-26. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 13-15, 20-22, 24, 27-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nuggehalli (U.S. Patent Application Pub. No. US 20130232041 A1) in view of Kulkarni et al. (U.S. Patent Application Pub. No. US 20170255974 A1) in view of Winter et al. (U.S. Patent Application Pub. No. US 20140040262 A1).

Claim 13: Nuggehalli teaches a system comprising:
a messaging server (i.e. the expense report system 106, and receipt image processing services 110. In step 608, the image capture devices 102, 104 send receipt image data 116 to the expense report system 106; para. [0054]) configured to receive a message from a messaging client device (i.e. the image capture devices 102, 104 send receipt image data 116 to the expense report system 106. In step 610, the expense report system 106 stores the receipt image data 116; para. [0054]) executing a messaging application at the target data processing device (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]), the message comprising the message content, wherein the messaging application comprises an application interface and an application (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]); 
a file processing device (i.e. receipt image processing services 110 performs optical character recognition and data capture on the receipt image data 116; para. [0054]); and 
an orchestrator device configured to (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]): 
receive a part of the message content from the messaging server (i.e. the expense report system 106 sends the uploaded receipt image data 116 to receipt image processing services 110; para. [0054]); 
extract a structured data (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]) from the part of the message content (i.e. receipt image processing services 110 performs optical character recognition and data capture on the receipt image data 116; para. [0054]), wherein the structured data comprises one or more attributes (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]);
transmit the structured data to the file processing device (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]), 
derive, from a description file, an input file having a predefined data structure (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); 
transmit the input file to the target data processing device for processing (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]); and 
transform the structured data into the description file comprising a set of predefined keys based on the file type, at least some of the predefined keys being associated with one or more values (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); 
and transmit the description file to the orchestrator device (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]).
Nuggehalli does not explicitly teach an application is an application extension; determine whether the data is similar to one or more reference documents based on the one or more attributes; in response to a determination that the data is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the data; extract a file type based on the feature vector.
However, Kulkarni teaches the message comprising the message content, wherein the messaging application comprises an application interface (i.e. fig. 2, The email application screen 204 includes an email inbox section 205, where email information 206 associated with a transaction 276 is displayed; para. [0025]) and an application extension (i.e. fig. 2, a transaction management section 250 on the email application screen 204 of the merchant device 200 (e.g., by using a browser extension or a gadget); para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Nuggehalli to include the feature of Kulkarni. One would have been motivated to make this modification because it provides an integration of an application extension into the communication application. Thus, the merchant or customer gains the convenience of managing transactions using the communication application.
However, Winter teaches determine whether the data is similar to one or more reference documents based on the one or more attributes (i.e. identify a specific digital asset (e.g., an image, a video, etc.) and then perform a search of a plurality of other digital assets with the objective of identifying a subset of the digital assets that share attributes or characteristics in common with the user-selected digital asset. In the specific context of an image similarity search, the desired result is a set of images that are most similar to a user-selected image, sometimes referred to herein as a reference image; para. [0016]); in response to a determination that the data is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the data (i.e. new digital asset is analyzed to identify various attributes or characteristics from which a feature vector is derived for the digital asset. Finally, the search tree data structure is traversed by descending the tree in a greedy fashion, for example, by selecting at each level in the tree the sibling node having the feature vector that is closest in distance to the feature vector of the new digital asset until a leaf node is reached; para. [0018-0026]); extract a file type based on the feature vector (i.e. provide functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset; para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli and Kulkarni to include the feature of Winter. One would have been motivated to make this modification because it provides functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset.

Claim 14: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli further teaches wherein the structured data comprises meta-learning data (i.e. the uncertainty parameters are displayed on a graphical user interface to provide a visual indication to a user of the expected accuracy of the OCR process with respect to certain data items. For example, when the uncertainty parameter for a data item is below a threshold, the system depicts blank values in the user interfaces depicted in FIG. 10, thereby flagging a user as to the uncertainty of the data. In the data verification user interfaces 800, 900, 1000, 1100, 1200 depicted, a user has an option to correct the data value and area on the receipt image data and associate the area with respective data item of interest. When a user makes such a correction, the changes are fed back to the OCR engine 306 in FIG. 3 to improve accuracy when OCR engine 306 comes across similar receipt image data; para. [0052]).

Claim 15: Nuggehalli, Kulkarni, and Winter teach the system of claim 14. Nuggehalli further teaches wherein the file processing device is further configured to: collect and store feedback associated with the description file based on the meta-learning data (i.e. the uncertainty parameters are displayed on a graphical user interface to provide a visual indication to a user of the expected accuracy of the OCR process with respect to certain data items. For example, when the uncertainty parameter for a data item is below a threshold, the system depicts blank values in the user interfaces depicted in FIG. 10, thereby flagging a user as to the uncertainty of the data. In the data verification user interfaces 800, 900, 1000, 1100, 1200 depicted, a user has an option to correct the data value and area on the receipt image data and associate the area with respective data item of interest. When a user makes such a correction, the changes are fed back to the OCR engine 306 in FIG. 3 to improve accuracy when OCR engine 306 comes across similar receipt image data; para. [0052]).

Claim 20: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli further teaches wherein the file processing device is configured to map one or more data items of the part of the message content to at least some keys of a predefined set of keys, the file processing device is configured to generate the description file from the part of the message content, the description file comprises the set of predefined keys, and the one or more values associated with the keys of the description file are derived from the one or more data items mapped thereto (i.e. figs. 4, 8, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]).

Claim 21: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli further teaches wherein the file processing device is further configured to determine sets of positioning data from the input file received from the orchestrator device (i.e. The receipt data 804 for item 1 includes the vendor/merchant name 818, the transaction date 820, the item 1 description 822, the transaction amount 824, the credit/debit card number 826, and the credit/debit card type 828. Additionally, the receipt data 804 depicted includes a “cash” radio button 830 and a “credit” radio button 832, which for the case depicted is marked, because the item 1 transaction is a credit transaction; para. [0057]), each set of positioning data identifies a position of a data item of the input file mapping a key of the predefined set of keys, and each set of positioning data is included in the description file being associated with the key mapped to the data item (i.e. figs. 4, 8, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]).

Claim 22: Nuggehalli, Kulkarni, and Winter teach the system of claim 21. Nuggehalli further teaches wherein each set of positioning data includes positioning coordinates in a given referential (i.e. input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane; para. [0072]).

Claim 24: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli further teaches wherein the orchestrator device is connected to the messaging server according to a first communication protocol, to the messaging application according to a second communication protocol, and to the target data processing device according to a third communication protocol (i.e. link 120 is an Internet connection, link 124 is an Internet connection, and link 126 is an applications programming interface (API), such as an interface operating in accordance with the Simple Object Access Protocol (SOAP) or Representative State Transfer (REST), or Web APIs. In another embodiment, link 120 is an intranet connection, link 124 is an intranet connection, and link 126 is an applications programming interface (API), such as SOAP/REST or Web APIs; para. [0044]).

Claim 27: Nuggehalli teaches a method comprising:
receiving, by a messaging server (i.e. the expense report system 106, and receipt image processing services 110. In step 608, the image capture devices 102, 104 send receipt image data 116 to the expense report system 106; para. [0054]), a message from a messaging client device (i.e. the image capture devices 102, 104 send receipt image data 116 to the expense report system 106. In step 610, the expense report system 106 stores the receipt image data 116; para. [0054]) executing a messaging application at a target data processing device (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]), the message comprising message content, wherein the messaging application comprises an application interface and an application (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]); 
integrating, by an orchestrator device, a part of the message content into the target data processing device by (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]): 
extracting, by the orchestrator device, structured data (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]) from the part of the message content (i.e. receipt image processing services 110 performs optical character recognition and data capture on the receipt image data 116; para. [0054]), wherein the structured data comprises one or more attributes (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]);
transforming, by the file processing device and based on the file type, the structured data into the description file comprising a set of predefined keys, at least some of the predefined keys being associated with one or more values (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); 
transmitting, by the file processing device, the description file to the orchestrator device (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]).
deriving, from a description file and by the orchestrator device, an input file having a predefined data structure (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); and
transmitting the input file to the target data processing device for processing (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]).
Nuggehalli does not explicitly teach an application is an application extension; determining whether the data is similar to one or more reference documents based on the one or more attributes; in response to a determination that the data is similar to the one or more reference documents, determining a feature vector using transformations and filters applied to the data; extracting a file type based on the feature vector.
However, Kulkarni teaches the message comprising the message content, wherein the messaging application comprises an application interface (i.e. fig. 2, The email application screen 204 includes an email inbox section 205, where email information 206 associated with a transaction 276 is displayed; para. [0025]) and an application extension (i.e. fig. 2, a transaction management section 250 on the email application screen 204 of the merchant device 200 (e.g., by using a browser extension or a gadget); para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Nuggehalli to include the feature of Kulkarni. One would have been motivated to make this modification because it provides an integration of an application extension into the communication application. Thus, the merchant or customer gains the convenience of managing transactions using the communication application.
However, Winter teaches determining whether the data is similar to one or more reference documents based on the one or more attributes (i.e. identify a specific digital asset (e.g., an image, a video, etc.) and then perform a search of a plurality of other digital assets with the objective of identifying a subset of the digital assets that share attributes or characteristics in common with the user-selected digital asset. In the specific context of an image similarity search, the desired result is a set of images that are most similar to a user-selected image, sometimes referred to herein as a reference image; para. [0016]); in response to a determination that the data is similar to the one or more reference documents, determining a feature vector using transformations and filters applied to the data (i.e. new digital asset is analyzed to identify various attributes or characteristics from which a feature vector is derived for the digital asset. Finally, the search tree data structure is traversed by descending the tree in a greedy fashion, for example, by selecting at each level in the tree the sibling node having the feature vector that is closest in distance to the feature vector of the new digital asset until a leaf node is reached; para. [0018-0026]); extract a file type based on the feature vector (i.e. provide functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset; para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli and Kulkarni to include the feature of Winter. One would have been motivated to make this modification because it provides functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset.

Claim 28: Nuggehalli, Kulkarni, and Winter teach the method of claim 27. Nuggehalli further teaches wherein the structured data comprises meta-learning data (i.e. the uncertainty parameters are displayed on a graphical user interface to provide a visual indication to a user of the expected accuracy of the OCR process with respect to certain data items. For example, when the uncertainty parameter for a data item is below a threshold, the system depicts blank values in the user interfaces depicted in FIG. 10, thereby flagging a user as to the uncertainty of the data. In the data verification user interfaces 800, 900, 1000, 1100, 1200 depicted, a user has an option to correct the data value and area on the receipt image data and associate the area with respective data item of interest. When a user makes such a correction, the changes are fed back to the OCR engine 306 in FIG. 3 to improve accuracy when OCR engine 306 comes across similar receipt image data; para. [0052]).

Claim 29: Nuggehalli, Kulkarni, and Winter teach the method of claim 27. Nuggehalli further teaches comprising: collecting and storing, by the file processing device, feedback associated with the description file based on the meta-learning data (i.e. the uncertainty parameters are displayed on a graphical user interface to provide a visual indication to a user of the expected accuracy of the OCR process with respect to certain data items. For example, when the uncertainty parameter for a data item is below a threshold, the system depicts blank values in the user interfaces depicted in FIG. 10, thereby flagging a user as to the uncertainty of the data. In the data verification user interfaces 800, 900, 1000, 1100, 1200 depicted, a user has an option to correct the data value and area on the receipt image data and associate the area with respective data item of interest. When a user makes such a correction, the changes are fed back to the OCR engine 306 in FIG. 3 to improve accuracy when OCR engine 306 comes across similar receipt image data; para. [0052]).

Claim 32: Nuggehalli teaches a computer program product comprising:
a non-transitory computer readable storage medium (i.e. storage medium; para. [0074]); and
instructions stored on the non-transitory computer readable storage medium that, when executed by a processor, cause the processor to (i.e. Such instructions may be read into main memory 1706 from another storage medium, such as storage device 1710. Execution of the sequences of instructions contained in main memory 1706 causes processor 1704 to perform the process steps described herein; para. [0073]):
receive (i.e. the expense report system 106, and receipt image processing services 110. In step 608, the image capture devices 102, 104 send receipt image data 116 to the expense report system 106; para. [0054]) a message from a messaging client device (i.e. the image capture devices 102, 104 send receipt image data 116 to the expense report system 106. In step 610, the expense report system 106 stores the receipt image data 116; para. [0054]) executing a messaging application at a target data processing device (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]), the message comprising message content, wherein the messaging application comprises an application interface and an application (i.e. FIG. 14 depicts, in one embodiment, expense data 1400 for an expense report. The expense data includes expense item list 1402, a receipt data 1404 for an item, and a receipt image 1406; para. [0065]); 
integrate a part of the message content into the target data processing device by (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]): 
extract structured data (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]) from the part of the message content (i.e. receipt image processing services 110 performs optical character recognition and data capture on the receipt image data 116; para. [0054]), wherein the structured data comprises one or more attributes (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422; para. [0050]);
transmit the structured data to the file processing device (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]);
transform, based on the file type, the structured data into the description file comprising a set of predefined keys, at least some of the predefined keys being associated with one or more values (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); 
transmit the description file (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]).
derive, from a description file, an input file having a predefined data structure (i.e. fig. 4, Receipt data 402 includes the following data items: vendor name or merchant name 408, transaction date 410, transaction amount 412, an item description 414, receipt image ID 416, a cash or credit/debit transaction flag 418, a credit/debit card number 420, a credit/debit card type 422, an accuracy or uncertainty parameter 428, and an ID 406, which is the primary key (PK) for the data items in the receipt data 402; para. [0050]); and
transmit the input file to the target data processing device for processing (i.e. receipt image processing services 110 sends the receipt data 118 to the expense report system 106, which stores, in step 620, the receipt data 118 and associates the receipt image data 116 with the receipt data 118; para. [0054]).
Nuggehalli does not explicitly teach an application is an application extension; determine whether the data is similar to one or more reference documents based on the one or more attributes; in response to a determination that the data is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the data; extract a file type based on the feature vector.
However, Kulkarni teaches the message comprising the message content, wherein the messaging application comprises an application interface (i.e. fig. 2, The email application screen 204 includes an email inbox section 205, where email information 206 associated with a transaction 276 is displayed; para. [0025]) and an application extension (i.e. fig. 2, a transaction management section 250 on the email application screen 204 of the merchant device 200 (e.g., by using a browser extension or a gadget); para. [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Nuggehalli to include the feature of Kulkarni. One would have been motivated to make this modification because it provides an integration of an application extension into the communication application. Thus, the merchant or customer gains the convenience of managing transactions using the communication application.
However, Winter teaches determine whether the data is similar to one or more reference documents based on the one or more attributes (i.e. identify a specific digital asset (e.g., an image, a video, etc.) and then perform a search of a plurality of other digital assets with the objective of identifying a subset of the digital assets that share attributes or characteristics in common with the user-selected digital asset. In the specific context of an image similarity search, the desired result is a set of images that are most similar to a user-selected image, sometimes referred to herein as a reference image; para. [0016]); in response to a determination that the data is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the data (i.e. new digital asset is analyzed to identify various attributes or characteristics from which a feature vector is derived for the digital asset. Finally, the search tree data structure is traversed by descending the tree in a greedy fashion, for example, by selecting at each level in the tree the sibling node having the feature vector that is closest in distance to the feature vector of the new digital asset until a leaf node is reached; para. [0018-0026]); extract a file type based on the feature vector (i.e. provide functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset; para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli and Kulkarni to include the feature of Winter. One would have been motivated to make this modification because it provides functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset.

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nuggehalli (U.S. Patent Application Pub. No. US 20130232041 A1) in view of Kulkarni et al. (U.S. Patent Application Pub. No. US 20170255974 A1) in view of Winter et al. (U.S. Patent Application Pub. No. US 20140040262 A1) and further in view of Isaev (U.S. Patent Application Pub. No. US 20170116494 A1).

Claim 23: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli does not explicitly teach determine a scoring for each value associated with a given key of the predefined set of keys, and to include the scoring determined for the value associated with the given key in the description file.
However, Isaev teaches wherein the file processing device is further configured to determine a scoring for each value associated with a given key of the predefined set of keys, and the file processing device is further configured to include the scoring determined for the value associated with the given key in the description file (i.e. fig. 2, processing logic can determine attribute values for the set of attributes for text data of each text region in the frame. At block 403, processing logic can determine an attribute weight for each attribute value. The weight value can indicate the attribute's relative importance in identifying a text region whose data may match the targeted data field; para. [0060, 0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli, Kulkarni, and Winter to include the feature of Isaev. One would have been motivated to make this modification because it provides a flexible, lower cost alternative platform to capture data from physical documents using mobile devices (e.g., smart phones, tablet computers, etc.). Data may be captured from data fields on physical documents (forms, questionnaires, financial documents, etc.) using mobile devices with built-in cameras, processed using OCR, and either stored locally or sent to remote databases all within an application executing on the mobile device.

10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nuggehalli (U.S. Patent Application Pub. No. US 20130232041 A1) in view of Kulkarni et al. (U.S. Patent Application Pub. No. US 20170255974 A1) in view of Winter et al. (U.S. Patent Application Pub. No. US 20140040262 A1) and further in view of Malin et al. (U.S. Patent Application Pub. No. US 20120278728 A1).

Claim 25: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Nuggehalli does not explicitly teach wherein the application extension comprises an advancement tracker, and the advancement tracker is configured to track a progress of processing of a selected file.
However, Malin teaches wherein the application extension comprises an advancement tracker, and the advancement tracker is configured to track a progress of processing of a selected file (i.e. fig. 5, a progress bar 500 that graphically represents the amount or percentage of “MOVIE TITLE A” that has been downloaded to the DVR 110 from on-demand programming source 114; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli, Kulkarni, and Winter to include the feature of Malin. One would have been motivated to make this modification because it provides an intuitive way to visualize the status of a file.

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nuggehalli (U.S. Patent Application Pub. No. US 20130232041 A1) in view of Kulkarni et al. (U.S. Patent Application Pub. No. US 20170255974 A1) in view of Winter et al. (U.S. Patent Application Pub. No. US 20140040262 A1) and further in view of Miserendino et al. (U.S. Patent Application Pub. No. US 20170262633 A1).

Claim 26: Nuggehalli, Kulkarni, and Winter teach the system of claim 13. Winter further teaches wherein the file type (i.e. provide functionality for facilitating a similarity search to identify a set of digital assets (e.g., images, videos, audio files, etc.) that are similar to a reference or target asset; para. [0014]) is extracted based on an algorithm configured to determine one or more properties of the structured data based on the feature vector (i.e. new digital asset is analyzed to identify various attributes or characteristics from which a feature vector is derived for the digital asset. Finally, the search tree data structure is traversed by descending the tree in a greedy fashion, for example, by selecting at each level in the tree the sibling node having the feature vector that is closest in distance to the feature vector of the new digital asset until a leaf node is reached; para. [0018-0026]).
Nuggehalli does not explicitly teach a machine learning algorithm.
However, Miserendino teaches a machine learning algorithm (i.e. Using the n-grams, the machine-learning trainer 104 creates binary feature vector representations of each file in the training repository. The machine-learning trainer 104 evaluates the features of the entire training collection to identify a subset of those that are the most effective at distinguishing between malign and benign files. The machine-learning trainer 104 may perform this feature selection and extraction analysis as described in, for example, Kolter-Maloof. The machine-learning trainer 104 may include settings that indicate how frequently a feature must appear in malign files to be considered a good indicator of malware and, therefore, a malware classifier; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Nuggehalli, Kulkarni, and Winter to include the feature of Miserendino. One would have been motivated to make this modification because it provides improved systems and methods for automated machine-learning.
	
Allowable Subject Matter
Claims 16-19 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Berlin (Pub. No. US 20180041536 A1), a malware detection neural network identifier, a graph and/or similar data structure representing a malware detection neural network data structure, an indicator indicating whether the malware detection neural network data structure has been trained, a timestamp indicating a last date and/or time at which the malware detection neural network data structure was trained, and/or similar information that can be used with the malware detection neural network to process feature vectors.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173